DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/13/2022.  Currently, claims 2 and 10 have been canceled, and claims 1, 3-9 and 11-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a vehicle” on line 7. This is unclear to the examiner if the applicant is referring to the vehicle from line 3 of claim 1, or to an additional vehicle.
Similarly, in claim 14, line 8, the claimed limitation “a vehicle" is unclear as explained in claim 6 above.
Claims 7 and 15 are rejected as being dependent on the rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finelt et al (US 2020/0180612) in view of Park et al (KR 20160049691).
As per claim 1, Finelt teaches a system for generating traffic information, the system comprising:
a vehicle configured to obtain a location of the vehicle and a surrounding image in real time (para 0301: Vehicles travelling on a road segment may collect data by various sensors. The data may include landmarks, road signature profile, vehicle motion (e.g., accelerometer data, speed data), vehicle position (e.g., GPS data)); and
a server configured to:
receive the location and the surrounding image from the vehicle (para 0250: vehicles 200 may transmit data to one or more servers relating to their motion along road segment 2200 (e.g., steering angle, heading, time, position, speed, sensed road geometry, and/or sensed landmarks, among things).
Finelt does not explicitly teach calculating a required time to pass through a specified section and an average speed passing through the specified section based on the location and the surrounding image, wherein the specified section includes a section from a place at which the vehicle is stopped to a road equipped with a traffic light. However, Park teaches calculating a required time to pass through a specified section and an average speed passing through the specified section based on the location and the surrounding image (Abstract: The control unit calculates an average speed of a new link when it is determined that the vehicle enters the link based on the position information received through the vehicle position information receiving unit; Description: the control unit 100 calculates the time required for passing the link according to the average speed calculated in the step S205 (S217). That is, the control unit 100 may calculate the time required to pass the link by dividing the length of the link by the average speed of the link), wherein the specified section includes a section from a place at which the vehicle is stopped to a road equipped with a traffic light (Description: The control unit 100 can calculate the passing speed and the queue length of the link through which the probe vehicle has passed based on the collected travel information. For example, when the position information of the probe vehicle does not change for a reference time (for example, 3 seconds), the controller 100 may determine that the probe vehicle has stopped due to the influence of the queue in the link. That is, the controller 100 can determine that a queue has been generated up to the corresponding position, and can calculate the queue length; Description: As shown in FIG. 3, the queue length means the length of a queue of vehicles waiting due to the traffic lights => the specified section (i.e. the queue length) means a section from the current location of the vehicle (the place where the vehicle is stopped) to the traffic light of a road).  It would have been obvious before the effective filing date of the claimed invention to modify the server of Finelt to include calculating a required time and an average speed to pass through a specified section which includes a section from a place at which the vehicle stopped to the traffic light based on the location and the surrounding image as taught by Park in order to facilitate calculating traffic condition on a particular road and providing guide information at an optimal timing to a driver.

As per claim 3, Park teaches calculating the required time based on a lighting period of the traffic light (Description: the control unit 100 can determine whether the vehicle can pass through the signal lamp based on the calculated passing time and signal lamp signal information of the corresponding link received through the signal lamp information receiving unit 120. For example, the control unit 100 may determine whether the vehicle can pass through the traffic lights by comparing the remaining time of the green signal of the traffic light with the time required to pass the traffic light), a moving distance during the lighting period (Description: As shown in FIG. 3, the queue length means the length of a queue of vehicles waiting due to the traffic lights. The control unit 100 collects the traveling information of the probe vehicle, calculates the passing speed and the queue length of the link through which the probe vehicle has passed based on the collected traveling information), and a waiting time to lighting a green light at the location (Description: For example, the control unit 100 may determine whether the vehicle can pass through the traffic lights by comparing the remaining time of the green signal of the traffic light with the time required to pass the traffic light). 

As per claim 8, Park teaches generate the traffic information based on the required time and the average speed and transmit the traffic information to the vehicle (Description: The traffic information providing unit 130 may provide traffic information to the vehicle. That is, the traffic information providing unit 130 can provide the vehicle with the traffic information calculated by the control unit 100. The traffic information providing unit 130 may transmit data (traffic information) to the vehicle through a mobile communication network such as WCDMA or LTE or a TPEG, TIM, RDS, telematics, etc.).

As per claim 9, 11 and 16, the claims disclose similar features as of claims 1, 3 and 8, and are rejected based on the same basis as claims 1, 3 and 8.

Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Finelt et al (US 2020/0180612) in view of Park et al (KR 20160049691) and Shimada et al (WO 2017077608).	
As per claim 4, Finelt in view of Park does not explicitly teach calculating an average moving distance of a plurality of sample vehicles and store the average moving distance as the moving distance during the lighting period. However, Shimada teaches calculating an average moving distance of a plurality of sample vehicles (Description: The calculated travel distance may be an average value (average travel distance) of the plurality of vehicles 3). Furthermore, storing the calculated average moving distance during a period time would have been known to a person of ordinary skill in the art to facilitate retrieving the stored data for further calculations requires only routine skill in the art. It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Finelt and Park with those of Shimada to accurately calculate the required time and average speed to pass through the specified road section. 

As per claim 5, Park teaches calculating the average speed passing through the specified section based on the distance of the specified section and the required time (Description: the controller 100 calculates the time required for passing the link according to the average speed of the link. That is, the control unit 100 may calculate the time required to pass the link by dividing the length of the link by the average speed of the link (or the average speed passing through the specified section (i.e. a link) can be calculated by dividing the distance of the link by the time required for passing the link)).

As per claim 12-13, the claims disclose similar features as of claims 4-5, and are rejected based on the same basis as claims 4-5.

Allowable Subject Matter
Claims 6-7 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a system for generating traffic information as recited in the context of the combination of claims 1 and 6, and similarly recited in the context of the combination of claims 9 and 14.

Response to Arguments
Applicant's arguments filed on 9/13/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed on 9/13/2022 overcome the rejections under 35
U.S.C.112 (b) or 35 U.S.C. 112 (pre-AlA), set forth in the previous Office action, therefore, the 112 rejections addressed in the previous office action to the claims are withdrawn. However, there are new 112 rejections with the newly submitted amendments, is made in this office action, refer to the 112 rejections above.
	In response to applicant's argument on pages 6-8, regarding to the 35 U.S.C. 103(a) rejections, Park does disclose the specified section (i.e. the queue length) includes a section from a place at which the vehicle is stopped to a road equipped with a traffic light (Description: The control unit 100 can calculate the passing speed and the queue length of the link through which the probe vehicle has passed based on the collected travel information. For example, when the position information of the probe vehicle does not change for a reference time (for example, 3 seconds), the controller 100 may determine that the probe vehicle has stopped due to the influence of the queue in the link. That is, the controller 100 can determine that a queue has been generated up to the corresponding position, and can calculate the queue length; Description: As shown in FIG. 3, the queue length means the length of a queue of vehicles waiting due to the traffic lights).  Refer to the detail rejection under 35 U.S.C. 103 in claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456